Case 1:15-cr-00348-ERK Document 115-6 Filed 12/05/18 Page 1 of 11 PageID #: 1281




        Exhibit F
Case 1:15-cr-00348-ERK Document 115-6 Filed 12/05/18 Page 2 of 11 PageID #: 1282

                                                                                   1


                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION



      UNITED STATES OF AMERICA,          )
                                         )
                                         )
            -VS-                         ) DOCKET NO. 1:13-CR-0128-AT-(1)(2)
                                         )
      ARTURO ROJAS-COYOTL,               )
      ODILON MARTINEZ-ROJAS,             )
                                         )
             DEFENDANTS.                 )


                       TRANSCRIPT OF SENTENCING PROCEEDINGS
                        BEFORE THE HONORABLE AMY TOTENBERG
                        UNITED STATES DISTRICT COURT JUDGE
                            THURSDAY, JANUARY 22, 2015


      APPEARANCES:

      ON BEHALF OF THE GOVERNMENT:

            SUSAN COPPEDGE, ESQ.
            BENJAMIN HAWK, ESQ.
            ASSISTANT UNITED STATES ATTORNEYS

      ON BEHALF OF THE DEFENDANT ROJAS-COYOTL:

            ALLISON C. DAWSON, ESQ.

      ON BEHALF OF THE DEFENDANT MARTINEZ-ROJAS:

            CATHY M. ALTERMAN, ESQ.

      ALSO PRESENT:

            DAVID HOOVER, COURT INTERPRETER



      ELISE SMITH EVANS, RMR, CRR
      OFFICIAL COURT REPORTER
      UNITED STATES DISTRICT COURT
      ATLANTA, GEORGIA
Case 1:15-cr-00348-ERK Document 115-6 Filed 12/05/18 Page 3 of 11 PageID #: 1283

                                                                                    80


  1               MS. COPPEDGE:     Okay.

  2               THE COURT:    I don't want to frighten them.

  3               MS. COPPEDGE:     I agree.    I try not to coach them, but I

  4   will go ahead as the Court instructed.          I'm sorry.

  5               THE COURT:    That's all right.      That's all right.      But

  6   each person just tell me who's coming up.

  7               MS. COPPEDGE:     Yes, Your Honor.

  8               THE COURT:    And then tell her that because we're having

  9   a consolidated proceeding, she has to identify.

 10               MS. COPPEDGE:     Okay.

 11               MS. ALTERMAN:     And I can barely hear them.

 12               THE COURT:    All right.

 13               MR. HAWK:    Your Honor, for the record, just to clarify,

 14   she is the one that's primarily associated with Odilon Martinez.

 15               THE COURT:    I understand.     That's why I was concerned.

 16               (The following proceedings continued in open court.)

 17               THE COURT:    Do you have a tissue there?        Do you need

 18   some water?

 19               MS. SAM (Through Interpreter):        From the time that I

 20   met Chino and he brought me here, I didn't know what the reason

 21   was or why he was bringing me here.         When -- and he told me what

 22   I would be doing, it was very hard for me, because back in my

 23   country, in spite of my poverty, I didn't do that kind of work.

 24   And it was a very hard pressure on me to realize that I was going

 25   to be laying down with many men just to give him his money and


                       ELISE SMITH EVANS, RMR, CRR
Case 1:15-cr-00348-ERK Document 115-6 Filed 12/05/18 Page 4 of 11 PageID #: 1284

                                                                                    81


  1   his pleasure.

  2               To me, Chino has been very bad towards me.           He's

  3   destroyed everything, all my dreams.         I came to this country with

  4   Chino with some other illusions, and Chino told me I was going to

  5   be his companion, his wife.        When Chino told me to lay down with

  6   men, it wasn't one or two, it was 20 or 30.           It's changed my

  7   whole life.     It's something that I can't get out of my mind.              And

  8   with my family life, it's something that I can't forget.

  9               He has been a very cruel person.         If it was up to me,

 10   I'd give him a life sentence where he would never get out and

 11   hurt other girls.      He didn't just destroy my life, but he's

 12   destroyed that of others.       I have a daughter and I wouldn't want

 13   that a man or a monster like him to do anything like that to my

 14   daughter.

 15               I don't have anything else.

 16               THE COURT:    Thank you very much.

 17               MS. COPPEDGE:     Your Honor, this is Marta, also in the

 18   indictment as MSJ.      And she was trafficked directly by Arturo

 19   Rojas-Coyotl and she knows him as Jonathan, along with the

 20   co-defendant.

 21               MS. MSJ (Through Interpreter):        Good afternoon.       My

 22   name is Marta Segura.

 23               THE COURT:    Good afternoon.

 24               MS. MSJ (Through Interpreter):        I could never imagine

 25   that this day would come.       What the lady lawyer said is true.            I


                       ELISE SMITH EVANS, RMR, CRR
Case 1:15-cr-00348-ERK Document 115-6 Filed 12/05/18 Page 5 of 11 PageID #: 1285

                                                                                   82


  1   was deported, but I told the agents before I was deported

  2   everything that had happened.        Because when I left him, I did not

  3   have enough courage and I didn't know that I could.            I didn't

  4   know that they were all these good people who were watching over

  5   all this until later.

  6               When I went back to my country, I -- I found out that

  7   this all -- that all -- that this had come out and then I had the

  8   courage to make a statement, a claim, and to -- that someone

  9   would listen to me and to get out all of what I felt and

 10   everything that I've suffered.        Because this man Jonathan will

 11   never understand all of the harm that he's caused me.

 12               I know that God has helped me to get over it, my son as

 13   well.    I don't -- I don't consider myself to be happy.           I don't

 14   feel like I'm such a bad person to -- that ridicule of what

 15   they're going to go through, but I feel that they deserve it.                I

 16   cried and I pleaded with him not to make me do what I did and he

 17   didn't listen to me.      And I know now that God has done justice

 18   and I just ask that you do it here on earth as well.             I just

 19   don't want all of this, all of this suffering to be in vain.

 20               That's all.     Thank you.

 21               THE COURT:    Thank you.

 22               MS. COPPEDGE:     And, Your Honor, this is Fidela, in the

 23   indictment FBF.     She was trafficked primarily my Arturo

 24   Rojas-Coyotl she knew as Jonathan and his co-defendant, Odilon

 25   Martinez-Rojas.


                       ELISE SMITH EVANS, RMR, CRR
Case 1:15-cr-00348-ERK Document 115-6 Filed 12/05/18 Page 6 of 11 PageID #: 1286

                                                                                   83


  1                MS. FBF (Through Interpreter):       Good afternoon, Your

  2   Honor.

  3                THE COURT:   Buenas tardes.

  4                MS. FBF (Through Interpreter):       Thank you for the

  5   opportunity of being able to be here and to express what I lived

  6   through.    I lived it on my own.      It is something that nobody

  7   would deserve.     But thankfully, since Jennifer trusted me, and

  8   she gave me the confidence to know that somebody can be worth

  9   something.

 10                THE COURT:   I'm sorry.     Who is Jennifer?

 11                MS. FBF (Through Interpreter):       Oh.   The police woman.

 12                MR. HAWK:    Your Honor, just for the record, it's FBI

 13   Special Agent Jennifer Towns.

 14                THE COURT:   Thank you.

 15                MS. FBF (Through Interpreter):       But I didn't really

 16   feel like a person.       I felt lower than a person.       I -- because

 17   when I lived with Arturo, he told me that I wasn't even worth

 18   being a whore.     He told me that I was a disaster, that I wasn't

 19   worth anything.     But now I know that I am worth something.           I

 20   have self-confidence.       And I'm here just to say that the women

 21   who left without thinking that anybody would listen to them or

 22   that anybody would pay attention to them, that they weren't worth

 23   anything.

 24                I was -- I had a lot of fear.       I felt very traumatized.

 25   And I wasn't even going out on the street.           I felt that there was


                       ELISE SMITH EVANS, RMR, CRR
Case 1:15-cr-00348-ERK Document 115-6 Filed 12/05/18 Page 7 of 11 PageID #: 1287

                                                                                   84


  1   always something behind me.        But someone I lived with, Arturo, he

  2   beat me, he beat me a lot, and he damaged me mentally.

  3               And now when I look at reality, I realize that I have a

  4   son that -- for whom I need to struggle.          And now that he's here,

  5   he doesn't deserve just to go to jail, because the jail is

  6   nothing.    I know you don't have your liberty, but jail is nothing

  7   compared to what I went through when I was with him.

  8               I just ask to give what's right for him, not to let

  9   other underaged women suffer.        That's all.

 10               THE COURT:    Thank you very much to all of you.         I'm not

 11   sure about the speaker.

 12               Since some of you didn't have your earsets, I just

 13   wanted to thank you for coming and for speaking.            I'll say some

 14   more about your comments later, but I did want to thank you for

 15   having the courage to stand up and to share your feelings and

 16   experience with the Court.        All right.

 17               MR. HAWK:    Thank you, Your Honor.       I realize the Court

 18   has read our sentencing memorandum, but there are some arguments

 19   that Ms. Dawson made that I think are appropriate to address.                I

 20   think all three young ladies probably said the majority of the

 21   arguments that we set forth in our sentencing memorandum much

 22   better than I probably could ever have done to articulate their

 23   feelings.

 24               First, I want to say that I think the crimes that were

 25   committed against these women are perhaps some of the most


                       ELISE SMITH EVANS, RMR, CRR
Case 1:15-cr-00348-ERK Document 115-6 Filed 12/05/18 Page 8 of 11 PageID #: 1288

                                                                                   142


  1   in the --

  2               MS. ALTERMAN:     Yes, Your Honor.

  3               THE COURT:    -- with the probation officer.

  4               MS. ALTERMAN:     I was hoping that my client was going to

  5   be able to, and perhaps he still can, reach in and speak about

  6   his mother.     In the presentence report, I believe the Court saw

  7   that his mother was supposedly a very good mother and

  8   God-fearing.     At the same time, he states that his mother had him

  9   leave school so that he could go into the prostitution business.

 10   Actually, she forced him.       I think that he is very torn in his

 11   relationship with women, and as many people, he wants to protect

 12   his mother regardless of what she did to him.

 13               If the Court will allow, I'd like to give him one more

 14   opportunity to express to the Court what your childhood was like

 15   and what role your mother played in making you a pimp.

 16               DEFENDANT MARTINEZ-ROJAS:       Well, I'd just like to ask

 17   him about -- I didn't have the means to continue studying in my

 18   town.    Many people do this type of work, and I didn't have an

 19   option.    I was very small.      I was just 13.     And I just apologize.

 20   And I hope to be able to rehabilitate myself.           Thank you.

 21               THE COURT:    All right.     Well, obviously many of my

 22   remarks about this situation are the same as I had in the

 23   preceding sentencing.       I appreciate that defense counsel has

 24   acknowledged the dimension of this that is life slavery, and also

 25   acknowledged that it is improper to make the victims here bear


                       ELISE SMITH EVANS, RMR, CRR
Case 1:15-cr-00348-ERK Document 115-6 Filed 12/05/18 Page 9 of 11 PageID #: 1289

                                                                                   143


  1   the onus of guilt in any manner.         It is difficult in running this

  2   proceeding to both, on one hand, deal with the grave issues here

  3   and at the same time still absolutely need to give the defendant

  4   all of his rights under law and have advocacy, proper advocacy.

  5   A lot of that advocacy actually did in the end relate to the

  6   first defendant, BFP.       And, so, since you're still here, I think

  7   that that's worthwhile to talk about that just a little bit.

  8               I explained before that that is the role of a lawyer to

  9   do that, but it does not mean, and I don't want you to think that

 10   I endorse in any way any aspect of demeaning you in this process.

 11   Life takes some very strange turns, and I -- and people react to

 12   trauma in different ways.       And I would say that for you.        And I

 13   would say it if Mr. -- the defendant says that he also has been

 14   traumatized.     But there is free will.

 15               And I think when somebody is in their thirties, you

 16   have the capacity to make a decision that you're not going to be

 17   part of that world that was inflicting so much suffering and

 18   torture, really, on a wide range of women.           I think you could see

 19   it, though I understand that you may have been bred to this as

 20   you were trying -- that the family was breeding Mr. Rojas to

 21   this, and there has to be an end to it.

 22               The sentence under the guidelines is by itself an

 23   enormously stiff sentence because of the fact that you get the

 24   adjustment for role; and you don't get the full measure of

 25   acceptance of responsibility because you had such trouble


                       ELISE SMITH EVANS, RMR, CRR
Case 1:15-cr-00348-ERK Document 115-6 Filed 12/05/18 Page 10 of 11 PageID #: 1290

                                                                                 144


   1   apparently coming to the point of accepting responsibility that

   2   we had to go through the whole jury selection process.            So, I

   3   think that's a penalty in itself.

   4               The guideline sentence is 262 to 327 months.          Under

   5   virtually any circumstance, it seems to me that you were roughly

   6   60 years old with the 262 month sentence.          And it is a large

   7   sentence.    And it's a sentence far -- it's still a sentence

   8   that's considerably in excess of 240 months, which is 20 years.

   9               Given your age and circumstances and the fact that by

 10    the time you're out, that you will be approximately 60, I think

 11    that the -- the 262 months is sufficient under the circumstances

 12    to accomplish all the sentencing objectives, because it does in

 13    fact recognize your role in the offense and your difficulty in

 14    accepting responsibility.

 15                And it is a large sentence and will in fact preclude

 16    you in your active adult life from ever taking any role again in

 17    such activities and sends a message to anyone in the extended

 18    community who is involved in trafficking of women or prostitution

 19    that this is a crime that will be treated severely.

 20                I understand that your counsel has asked for a lower

 21    sentence, and that is natural under the circumstances because of

 22    the severity.     But I think that the guideline sentence at the

 23    bottom is appropriate.      I know the Government has asked for a

 24    larger sentence, but I think the sentence is sufficient, but not

 25    greater than to achieve -- than is necessary to achieve the


                        ELISE SMITH EVANS, RMR, CRR
Case 1:15-cr-00348-ERK Document 115-6 Filed 12/05/18 Page 11 of 11 PageID #: 1291

                                                                                145


   1   purposes of deterrence on a specific basis and on the larger,

   2   broader basis of sending a message to anyone else involved in

   3   trafficking in the Atlanta area or in the broader -- our broader

   4   society.

   5               I have some concern about consistency in sentencing,

   6   and I think that this is a graduated sentence relative to that of

   7   Mr. Rojas and is graduated in a way that is appropriate.             I think

   8   the role enhancement takes also into consideration the fact that

   9   you had a leadership role over your nephew.

 10                I don't of course still understand yet what happened in

 11    this family or in the community, in your home community, that

 12    people would find this acceptable to feed women into a machine of

 13    exploitation, and that's what it was.         And it's because of the

 14    seriousness of the offense that the sentence is that large and

 15    cannot vary from the guideline.

 16                But I am -- accept your -- what your -- the fact that

 17    you have completely, from what your counsel says, embraced your

 18    responsibility here and your attitude here.          And I don't know

 19    what happened between the time of the trial and now, but I -- I

 20    am willing to accept that.

 21                I have considered the sentencing guidelines and

 22    applicable other possible -- the range of sentences that are

 23    applicable or that have been provided in this district and find

 24    that the sentence here is within the range of what is necessary

 25    to achieve the sentencing purposes here.


                        ELISE SMITH EVANS, RMR, CRR
